On the 8th day of May, 1911, judgment was pronounced against appellant for a violation of the prohibitory liquor law and his punishment was assessed at a fine of fifty dollars and thirty days' confinement in the county jail. At the time of the rendition of the judgment there was no order extending the time for serving the case-made beyond the thirty days allowed by law but there was an order giving appellant sixty days in which to perfect the appeal to this court. The case-made was not served until the 18th day of July, 1911, which was more than thirty days provided by law in which this should be done. The transcript of the record was not filed in this court until the 4th day of August, 1911, which was after the expiration of the sixty days allowed by the court in which the appeal should be perfected. This court therefore did not acquire jurisdiction of the case and the appeal is dismissed, with direction to the county court of Harmon county to proceed with the execution of its judgment.